     Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 1 of 12



                   United States District Court
                     District of Massachusetts

                                  )
ALAN THOMAS OMORI and JOHN DOE,   )
individually and on behalf of all )
others similarly situated,        )
                                  )
          Plaintiffs,             )
                                  )        Civil Action No.
          v.                      )        20-11021-NMG
                                  )
BRANDEIS UNIVERSITY               )
                                  )
          Defendant.              )
                                  )

                         MEMORANDUM & ORDER
GORTON, J.

     This putative class action arises out of the decision by

Brandeis University (“Brandeis” or “defendant”) to retain the

full amount of tuition and fees collected from students for the

Spring, 2020, semester despite closing its on-campus facilities

and transitioning from in-person to online learning in response

to the COVID-19 pandemic.    Plaintiffs Alan Thomas Omori

(“Omori”) and John Doe (“Doe”) (collectively, “plaintiffs” or

“the students”) allege that the failure of Brandeis to reimburse

students for the tuition differential between in-person and

online education constitutes breach of contract, unjust

enrichment and conversion.

     Pending before this Court is defendant’s motion to dismiss

the Consolidated Class Action Complaint (“the complaint”) and

plaintiff John Doe’s motion to proceed under a pseudonym.         For

                                 - 1 -
        Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 2 of 12



the reasons that follow, plaintiff’s motion will be allowed and

defendant’s motion will be allowed, in part, and denied, in

part.

I.   Background

     At the beginning of the Spring, 2020, academic term,

plaintiffs were enrolled as full-time undergraduate students at

Brandeis University, a private educational institution in

Waltham, Massachusetts.       The students had registered and paid

for in-person courses, purportedly expecting to receive access

to on-campus instruction, facilities and experience.

     Prior to the COVID-19 pandemic, Brandeis provided its

students with such an on-campus, in-person educational

experience and offered only a few online courses.           On March 11,

2020, however, Brandeis announced that all of its classes would

be conducted in an online format due to the spread of the

coronavirus.     In the following days, Brandeis closed its library

and other campus facilities, cancelled all in-person meetings

and events, required all non-exempt students to move off campus

and declared that remote-only instruction would continue for the

remainder of the semester.       The University offered students

prorated refunds of room and board but declined to refund

tuition and other fees.

     In response, plaintiffs, on their own behalf and on behalf

of other students, brought this four-count complaint, alleging

                                    - 2 -
      Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 3 of 12



breach of contract (express and implied (Counts I & II), unjust

enrichment (Count III) and conversion (Count IV).         They seek to

recover from Brandeis tuition and fees and/or room and board

allegedly paid in consideration for “in-person instruction and

use of campus facilities” which were denied during the second

half of the Spring, 2020, academic term.

II.   Motion to Dismiss

        A. Legal Standard

      To survive a motion under Fed. R. Civ. P. 12(b)(6), the

subject pleading must contain sufficient factual matter to state

a claim for relief that is actionable as a matter of law and

“plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   A claim is facially plausible if, after accepting as

true all non-conclusory factual allegations, the court can draw

the reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).

      When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).   A court also may not disregard properly pled

factual allegations even if actual proof of those facts is

                                  - 3 -
     Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 4 of 12



improbable. Ocasio-Hernandez, 640 F.3d at 12.       Rather, the

relevant inquiry focuses on the reasonableness of the inference

of liability that the plaintiff is asking the court to draw. Id.

at 13.

         B. Application

              i. Educational Malpractice and Academic Freedom

     As a threshold matter, the contention of the University

that plaintiffs’ claims are simply disguised educational

malpractice claims barred under Massachusetts law and the First

Amendment to the United States Constitution is unavailing.            The

complaint challenges neither the substance nor the quality of

the specific online courses or curriculum provided by Brandeis.

See Chong v. Northeastern Univ., No. 20-cv-10844, 2020 WL

7338499, at *2 n.1 (D. Mass. Dec. 14, 2020) (“The court is not

convinced that plaintiffs’ contract claim is merely a disguised

educational malpractice claim [as] it appears to challenge the

mere fact of the switch from in-person to online instruction,

not the quality of the online education . . .” (emphasis in

original)).

     Moreover, plaintiffs do not complain that the online

education provided by Brandeis was ineffective, or that they

were unable to learn the relevant subject matter or earn

academic credits. See Patel v. Univ. of Vt. and State Agric.

Coll., No. 20-cv-61, 2021 WL 1049980, at *5 (D. Vt. Mar. 15,

                                 - 4 -
     Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 5 of 12



2021) (finding similar claims different from educational

malpractice because the students were not challenging the

effectiveness of online learning).       Instead, plaintiffs seek the

reimbursement for services for which they purportedly bargained

and paid, i.e. in-person instruction and access to on-campus

facilities. See In re Boston University COVID-19 Refund Litig.,

-- F. Supp. 3d --, 2021 WL 66443, at *2 n.5 (D. Mass. Jan. 7,

2021).

     Such claims sound in contract, not educational malpractice,

and are therefore justiciable. Id.       As the Seventh Circuit Court

of Appeals has explained,

     [i]n these cases, the essence of the plaintiff’s complaint
     would not be that the institution failed to perform
     adequately a promised educational service, but rather that
     it failed to perform that service at all. Ruling on this
     issue would not require an inquiry into the nuances of
     educational processes and theories, but rather an objective
     assessment of whether the institution made a good faith
     effort to perform on its promise.

Ross v. Creighton University, 957 F.2d 410, 416 (7th Cir. 1992);

see also Holmes v. Univ. of Mass. Suffolk Cty. Super. Ct., No.

208-cv-01025-B, slip op. at *5 n.3 (Mar. 8, 2021) (“I agree with

the many courts who have considered this question, locally and

farther afield, that the sorts of claims pleaded here are not

claims for educational malpractice.” (internal marks omitted)).

     Having concluded that plaintiffs have not made

impermissible claims for educational malpractice, this Court


                                 - 5 -
     Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 6 of 12



will determine whether plaintiffs have stated claims for relief

as to each Count.

          ii. Breach of Contract (Counts I and II)

     Brandeis contends that plaintiffs have failed to state a

claim for breach of contract, either express or implied, because

they have identified no legal basis for any contractual right to

in-person instruction.    It submits that the University made no

contractual promise to provide exclusively in-person instruction

under all circumstances, let alone during a pandemic, and has,

instead, expressly “reserve[d] the right [of Brandeis] to make

any changes in the course offerings without prior notice.”            That

right, according to Brandeis, provides it with the discretion to

find, inter alia,

     a substitute for a renowned teacher who becomes ill, shift
     students from one classroom to another, or (as here)
     provide substitute means of teaching existing courses with
     the same professors and requirements.

     Plaintiffs respond that the statements in Brandeis’ online

publications, academic bulletins and course listings constitute

a specific promise to provide in-person instruction and on-

campus opportunities.    The University Bulletin, for instance,

states that Brandeis offers “hands-on experience” and “state-of-

the-art studios”.   The course listings, furthermore, reference

specific locations on campus at which each class is scheduled to

take place.   Finally, plaintiffs contend that tuition and fees


                                 - 6 -
     Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 7 of 12



for online courses and programs are lower than those for in-

person courses and programs, thereby indicating that online and

in-person learning is differentiated. 1

     To state a cause of action for breach of contract under

Massachusetts law, a plaintiff must show

     (1) a valid contract between the parties existed, (2) the
     plaintiff was ready, willing, and able to perform, (3) the
     defendant was in breach of the contract, and (4) the
     plaintiff sustained damages as a result.

In re Boston University COVID-19 Refund Litig., 2021 WL 66443,

at *2 (quoting Bose Corp. v. Ejaz, 732 F.3d 17, 21 (1st Cir.

2013)).

     In the private education context, Massachusetts law has

long recognized “a contractual relationship between the school

and the student,” DMP v. Fay School ex rel. Bd. of Trustees, 933

F. Supp. 2d 214, 223 (D. Mass. 2013), the governing terms of

which are often set forth in a combination of the school’s

handbooks, policy manuals, brochures and other promotional

materials. Guckenberger v. Boston Univ., 974 F. Supp. 106, 150

(D. Mass. 1997).   Courts interpreting such terms

     employ the standard of reasonable expectation—what meaning
     the party making the manifestation, the university, should
     reasonably expect the other party to give it.




1 The complaint alleges that Brandeis charges more than $1,700
per credit hour for each in-person course but less than $1,200
per credit hour for each online course.

                                 - 7 -
     Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 8 of 12



Bleiler v. Coll. Of Holy Cross, No. 11-cv-11541, 2013 WL

4714340, at *15 (D. Mass. Aug. 26, 2013).

     Here, the factual allegations in the complaint support the

inference that Brandeis should have reasonably expected its

prospective students to understand its promotion of “hands-on

experience” and “state-of-the-art studios”, among other things,

to be an offer of in-person instruction and on-campus facilities

and experience.   The complaint plausibly submits, furthermore,

that students paid the (higher) on-campus tuition and fees

charged for the Spring, 2020, academic term and registered for

on-campus courses in consideration for receiving such services,

hence forming a contract. See In re Boston COVID-19 Refund

Litig., 2021 WL 66443, at *2 (“[T]he court cannot, as a matter

of law, say that no student could have reasonably expected that

paying the tuition charged for the Spring semester of 2020 and

registering for on-campus course would entitle them to in-person

instruction.”).   The claim is that, by purportedly denying

students such services while retaining full tuition, Brandeis

has breached that contract.

     Although Brandeis has reserved the right to make some

changes to its course offerings, this Court cannot, at this

stage of the litigation, rule as a matter of law that the

disclaimer includes the right to convert all in-person courses

to an online format. See Grant v. Target Corp., No. 15-cv-12972,

                                 - 8 -
     Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 9 of 12



2017 WL 2434777, at *4 (D. Mass. June 5, 2017) (“[E]ven where a

manual contains unambiguous language disclaiming the formation

of any contractual obligation, the overall context may

sufficiently suggest a legally enforceable contract as to

overwhelm the effect of the specific disclaimer.” (internal

quotation marks and citations omitted)).       Accordingly, the COurt

finds that plaintiffs have stated a claim for breach of contract

and defendant’s motion to dismiss will be denied as to Counts I

and II.

          iii. Unjust Enrichment (Count III)

     Under Massachusetts law, a claim for unjust enrichment

requires a plaintiff to show that (1) he or she conferred a

benefit upon the defendant, (2) the defendant accepted that

benefit and (3) the defendant’s retention of the benefit would

be inequitable without payment for its value. Mass. Eye & Ear

Infirmary v. QLT Photohterapeutics, Inc., 552 F.3d 47, 57 (1st

Cir. 2009).

     Brandeis argues that plaintiffs cannot, as a matter of law,

state a claim for unjust enrichment because they have an

adequate remedy at law, namely, a breach of contract action.

Citing Shaulis v. Nordstrom, Inc., 865 F.3d 1, 16 (1st Cir.

2017) (noting that “a party with an adequate remedy at law

cannot claim unjust enrichment.”).       At the same time, Brandeis

disputes the existence of any contract between the parties

                                 - 9 -
     Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 10 of 12



requiring in-person instruction and access to on-campus

facilities and resources.     Because plaintiffs plead unjust

enrichment only to the extent that the parties do not have a

contractual relationship, however, defendant’s argument is of no

avail. See In re Boston Univ. COVID-19 Refund Litig, 2021 WL

66443, at *3 (denying the defendant university’s motion to

dismiss as to both breach of contract and unjust enrichment

claims, finding it “inappropriate for the court to find

plaintiffs limited to a contractual remedy at this juncture.”).

     In any event, plaintiffs state plausibly that they

conferred a benefit on Brandeis (on-campus tuition and fees) and

that Brandeis accepted that benefit without providing the on-

campus experience for which plaintiffs paid, namely, in-person

instruction and access to on-campus resources and facilities.

Plaintiffs also state plausibly that retention of such tuition

and fees by the University is unjust in light of the factual

allegation that the cost of providing online courses is less

than in-person courses.    For those reasons, this Court will deny

defendant’s motion as to Count III.

           iv. Conversion (Count IV)

     Conversion is the intentional or wrongful exercise of

ownership or control by defendant over the personal property of

another to which it has no right of possession. See Third Nat’l

Bank v. Continental Ins. Co., 446 N.E.2d 380, 383 (Mass. 1983).

                                 - 10 -
     Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 11 of 12



In order for money to be the subject of a conversion claim, the

plaintiff must identify a specific pool or fund in which he or

she has a possessory interest. See Wollaston Indus., LLC v.

Ciccone, No. 19-cv-10678, 2019 WL 6841987, at *2 (D. Mass. Dec.

16, 2019).

     Here, plaintiffs contend that they entrusted specific sums

of money to Brandeis, i.e. tuition and fees, in order to receive

in-person instruction.    Although Brandeis retained the money,

plaintiffs aver, it failed to provide them with in-person

instruction, thereby converting their funds.        Because plaintiffs

seek a refund of only some unspecified, prorated portion of

their payments rather than specific funds in which they have a

possessory interest, however, they have not stated a claim for

conversion. See Salerno v. Fla. Southern Coll., 488 F. Supp. 3d

1211, 1218 (M.D. Fla. 2020).

     To the extent plaintiffs contend that Brandeis has

converted their right to in-person education, moreover, those

allegations likewise cannot support a claim for conversion

because such rights do not constitute “personal property” for

the purpose of that tort. See Karter v. Pleasant View Gardens,

248 F. Supp. 3d 299, 315 (D. Mass. 2017) (concluding that the

theft of intangible property generally cannot support a claim

for conversion).   Thus, Count IV will be dismissed.




                                 - 11 -
       Case 1:20-cv-11021-NMG Document 52 Filed 04/13/21 Page 12 of 12



III.   Motion to Proceed by Pseudonym

       Doe also seeks leave to proceed under a pseudonym.

 Although he filed his motion only after filing the Consolidated

 Class Action Complaint, because Doe has stated that disclosure

 of his identity would cause him severe harm and harassment and

 defendant does not currently oppose the request, his motion will

 be allowed subject to later challenge if this case should

 proceed to trial. See Doe v. Trustees of Dartmouth Coll., No.

 18-cv-040, 2018 WL 2048385, at *5-6 (D.N.H. May 2, 2018).

                                   ORDER

       For the foregoing reasons, defendant’s motion to dismiss

 (Docket No. 21) is, as to Count IV, ALLOWED, but is otherwise

 DENIED.   Count IV is hereby DISMISSED.

       Plaintiff’s motion to proceed under a pseudonym (Docket No.

 29) is ALLOWED, for the time being.

 So ordered.


                                           /s/ Nathaniel M. Gorton
                                           Nathaniel M. Gorton
                                           United States District Judge


 Dated April 13, 2021




                                   - 12 -
